EXECUTION VERSION
EXHIBIT 10.19
Collaboration and License Agreement
This Agreement is entered into with effect as of the Effective Date (as defined
below)
by and between
F. Hoffmann-La Roche Ltd
with an office and place of business at Grenzacherstrasse 124, 4070 Basel,
Switzerland (“Roche Basel”);
and
Hoffmann-La Roche Inc.
with an office and place of business at 340 Kingsland Street, Nutley, New Jersey
07110, U.S.A. (“Roche Nutley”; Roche Basel and Roche Nutley together referred to
as “Roche”)
on the one hand;
and
Raptor Pharmaceutical Inc.
with their office and place of business at 9 Commercial Blvd., Suite 200,
Novato, California 94949. (“Raptor”)
on the other hand.
WHEREAS, Raptor has expertise in the RAP proteins used to deliver therapeutics
across the blood brain barrier and possesses its Nuerotrans, proprietary
technology and intellectual property rights relating thereto; and
WHEREAS, Roche has expertise in the research, development, manufacture and
commercialization of pharmaceutical products; and

 

1/32



--------------------------------------------------------------------------------



 



WHEREAS, Roche wishes to develop and commercialize products containing
pharmaceutically active compounds and RAP proteins as a delivery vehicle, and
explore potential applications of such products in various therapeutic areas;
and
WHEREAS, Raptor wishes to work with Roche in generating, selecting and testing
RAP proteins for use with pharmaceutically active compounds in products and is
willing to grant to Roche the right to make, use, offer for sale, sell, import
and export such products under certain of its intellectual property rights, as
contemplated herein.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, do hereby agree as follows:
1. Definitions
As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:
1.1 Affiliate
The term “Affiliate” shall mean, as to a Party:

  a)  
An entity that owns directly or indirectly, a controlling interest in such
Party, by stock ownership or otherwise;

  b)  
any entity in which such Party owns a controlling interest, by stock ownership
or otherwise, or;
    c)  
any entity under common control with such Party, directly or indirectly.

For purposes of this paragraph, “controlling interest” and “control” mean
ownership of more than fifty percent (50%) of the voting stock permitted to vote
for the election of the board of directors or any other arrangement resulting in
control of or the right to control the management and the affairs of the entity
or Party in question. Anything to the contrary in this paragraph
notwithstanding, Chugai Pharmaceutical Co., Ltd, a Japanese corporation,
(“Chugai”) shall not be deemed an Affiliate of Roche unless Roche provides
written notice to Raptor of its desire to include Chugai as an Affiliate of
Roche.
1.2 Agreement
The term “Agreement” shall mean this document including any and all appendices
and amendments to it as may be added and/or amended from time to time in
accordance with the provisions of this Agreement.
1.3 Agreement Term
The term “Agreement Term” shall mean the term of this Agreement as set forth in
Section 14.1.

 

2/32



--------------------------------------------------------------------------------



 



1.4 Business Day
The term “Business Day” shall mean 9.00 a.m. to 5.00 p.m. local time on a day
other than a Saturday, Sunday or bank or other public or federal holiday in
Switzerland or the State of New Jersey in the US.
1.5 Calendar Quarter
The term “Calendar Quarter” shall mean each period of three (3) consecutive
calendar months, ending March 31, June 30, September 30, and December 31.
1.6 Calendar Year
The term “Calendar Year” shall mean each twelve (12) month period ending on
December 31.
1.7 Change of Control
The term “Change of Control” shall mean, with respect to Raptor: (a) the
acquisition by any Third Party of beneficial ownership of more than [*****] of
the then-outstanding common shares or voting power of Raptor, other than
acquisitions by employee benefit plans sponsored or maintained by Raptor or by
existing shareholders of Raptor; or (b) the consummation of a business
combination with a Third Party, unless, following such business combination, the
stockholders of Raptor immediately prior to such business combination
beneficially own directly or indirectly more than [*****] of the
then-outstanding common shares or voting power of the entity resulting from such
business combination or of the ultimate parent of such resulting entity.
1.8 Clinical Study
The term “Clinical Study” shall mean a Phase I Study, a Phase II Study or a
Phase III Study, as applicable.
1.9 Commercially Reasonable Efforts
The term “Commercially Reasonable Efforts” shall mean [*****].
1.10 Confidential Information
The term “Confidential Information” shall mean any and all information, data or
know-how (including Know-How), whether technical or non-technical, oral or
written, that is disclosed by one Party or its Affiliates (“Disclosing Party”)
to the other Party or its Affiliates (“Receiving Party”). Confidential
Information shall not include any information, data or know-how which:
(i) was generally available to the public at the time of disclosure, or
information which becomes available to the public after disclosure by the
Disclosing Party other than through fault (whether by action or inaction) of the
Receiving Party,
(ii) can be shown by clear and convincing written records to have been already
known to the Receiving Party prior to its receipt from the Disclosing Party,
(iii) is obtained at any time lawfully from a Third Party rightfully in
possession of such information, data or know-how and under circumstances
permitting its use or disclosure,
(iv) is developed independently by the Receiving Party as evidenced by clear and
convincing written records other than through knowledge of Confidential
Information, or
(v) is approved in writing by the Disclosing Party for release by the Receiving
Party.
The terms of this Agreement shall be considered Confidential Information of both
Parties.

 

3/32



--------------------------------------------------------------------------------



 



1.11 Control
The term “Control” shall mean (as an adjective or as a verb including
conjugations and variations such as “Controls” “Controlled” or “Controlling”)
(a) with respect to Patent Rights and/or Know-How, the possession by a Party of
the ability to grant a license or sublicense of such Patent Rights and/or
Know-How without violating the terms of any agreement or arrangement between
such Party and any other party and (b) with respect to proprietary materials,
the possession by a Party of the ability to supply such proprietary materials to
the other Party as provided herein without violating the terms of any agreement
or arrangement between such Party and any other party [*****].
1.12 Cover
The term “Cover” shall mean (as an adjective or as a verb including conjugations
and variations such as “Covered,” “Coverage” or “Covering”) that the developing,
making, using, offering for sale, promoting, selling, exporting or importing of
a given compound, formulation or product would infringe a Valid Claim in the
absence of a license under the Patent Rights to which such Valid Claim pertains.
The determination of whether a compound, formulation, process or product is
Covered by a particular Valid Claim shall be made on a country-by-country basis.
1.13 Dollars
The term “Dollars” shall mean US dollars.
1.14 Effective Date
The term “Effective Date” shall mean June 3, 2009.
1.15 EU
The term “EU” shall mean the European Union, as it may be constituted from time
to time.
Exclusivity Period
The term “Exclusivity Period” shall mean [*****]. The Exclusivity Period can be
extended pursuant to Section 6.1.1.
1.17 FDA
The term “FDA” shall mean the Food and Drug Administration of the United States
of America.
1.18 Field
The term “Field” shall mean all human uses for delivery of diagnostic or
therapeutic agents across the blood brain barrier for the diagnosis treatment
and/or prevention of any Indication.
1.19 First Commercial Sale
The term “First Commercial Sale” shall mean the first invoiced sale of a Product
to a Third Party by the Roche Group.

 

4/32



--------------------------------------------------------------------------------



 



1.20 Handle
The term “Handle” shall mean preparing, filing, prosecuting (including
interference and opposition proceedings) and maintaining (including
interferences, reissue, re-examination, revocation and opposition proceedings).
1.21 Indication
The term “Indication” shall mean any human disease or condition, or sign or
symptom of a human disease or condition, in each case determined by reference to
the World Health Organization International Classification of Diseases, version
10, as it may be revised and updated from time to time.
1.22 Initiation
The term “Initiation” shall mean the date that a human is first dosed with the
Product in a Clinical Study conducted by or on behalf of Roche or any of its
Affiliates or Sublicensees and approved by the respective Regulatory Authority.
1.23 Insolvency Event
The term “Insolvency Event” shall mean circumstances under which a Party (i) has
a receiver or similar officer appointed over all or substantially all of its
assets or undertaking; (ii) passes a resolution for winding-up (other than a
winding-up for the purpose of, or in connection with, any solvent amalgamation,
reorganization or restructuring) or a court makes an order to that effect or a
court makes an order for administration (or any equivalent order in any
jurisdiction); (iii) enters into any voluntary composition or arrangement with
its creditors (other than relating to a solvent amalgamation, reorganization or
restructuring) relating to all or substantially all of its assets; or
(iv) permanently ceases to carry on business; in the case of each of the
foregoing clauses (i) and (ii), where the event shall have continued for [*****]
undismissed, unbonded and undischarged.
1.24 Inventions
The term “Invention” shall mean an invention that is conceived and/or reduced to
practice in the course of performing an activity pursuant to the Research Plan
under this Agreement. Under this definition, an Invention may be made by
employees of Raptor or of its Affiliates solely or jointly with a Third Party (a
“Raptor Invention”), by employees of the Roche Group solely or jointly with a
Third Party (a “Roche Invention”), or jointly by employees of Raptor or its
Affiliates and by employees of a member of the Roche Group with or without a
Third Party (a “Joint Invention”). Notwithstanding the above, all intellectual
property related solely to Transport Candidates shall be deemed to be a Raptor
Invention, and all intellectual property related solely to Products (excluding
Transport Candidates included therein) shall be deemed to be a Roche Invention.
1.25 Joint Know-How
The term “Joint Know-How” shall mean Know-How that is made jointly by the
Parties or their Affiliates or their Sublicensees in the course of performing an
activity pursuant to this Agreement.
1.26 Joint Patent Rights
The term “Joint Patent Rights” shall mean Patent Rights claiming a Joint
Invention.

 

5/32



--------------------------------------------------------------------------------



 



1.27 Joint Steering Committee
The term “Joint Steering Committee” or “JSC” shall mean the steering committee,
otherwise referred to as the JSC, further described in Article 5.
1.28 Know-How
The term “Know-How” shall mean data, knowledge and information, including
materials, samples, chemical manufacturing data, toxicological data,
pharmacological data, preclinical data, assays, platforms, formulations,
specifications, quality control testing data, whether or not patentable.
1.29 Law
The term “Law” shall mean any law, statute, rule, regulation, ordinance or other
pronouncement having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.
1.30 Major Market Countries
The term “Major Market Countries” shall mean the U.S., Germany, France, United
Kingdom, Italy, Spain and Japan.
1.31 NDA
The term “NDA” shall mean a new drug application or a Biologics License
Application, including all necessary documents, data, and other information
concerning a Product, required for Regulatory Approval of the Product as a
pharmaceutical product by the FDA or an equivalent application to the equivalent
agency in any other country or group of countries (e.g. the marketing
authorization application (MAA) in the EU).
1.32 Net Sales
The term “Net Sales” shall mean the amount calculated by subtracting from the
amount of Adjusted Gross Sales (as defined below) a lump sum deduction of
[*****] of Adjusted Gross Sales [*****].
For purposes of this definition of “Net Sales”, “Adjusted Gross Sales” shall
mean [*****] less deductions (which deductions shall in all cases be as
consistently applied by Roche to its products) for [*****].
In case of doubt, the “Adjusted Gross Sales” [*****].
1.33 Non-cancellable Obligation
The term “Non-cancellable Obligation” shall mean a Third Party Cost which, in
either case, cannot be canceled without penalty upon termination of this
Agreement.
1.34 Party
The term “Party” shall mean Raptor or Roche, as the case may be, and “Parties”
shall mean Raptor and Roche collectively.
1.35 Patent Rights
The term “Patent Rights” shall mean all rights under any patent or patent
application, in any country of the Territory, including any patents issuing on
such patent application, and further including any substitution, extension or
supplementary protection certificate, reissue, reexamination, renewal, division,
continuation or continuation-in-part of any of the foregoing.

 

6/32



--------------------------------------------------------------------------------



 



1.36 Person
The term “Person” shall mean any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.
1.37 Phase I Study
The term “Phase I Study” shall mean a human clinical trial in any country that
would satisfy the requirements of 21 C.F.R. § 312.21(a), as amended from time to
time.
1.38 Phase II Study
The term “Phase II Study” shall mean a human clinical trial, for which the
primary endpoints include a determination of dose ranges and/or a preliminary
determination of efficacy in patients being studied as described in 21 C.F.R. §
312.21(b).
1.39 Phase III Study
The term “Phase III Study” shall mean a human clinical trial that is
prospectively designed to demonstrate statistically whether a product is safe
and effective for use in humans in a manner sufficient to obtain regulatory
approval to market such product in patients having the disease or condition
being studied as described in 21 C.F.R. § 312.21(c).
1.40 Product
The term “Product” shall mean any product comprising (1) a Transport Candidate,
and (2) a pharmaceutically active ingredient or an ingredient for the diagnosis
or prognosis of an Indication.
1.41 Regulatory Approval
The term “Regulatory Approval” shall mean any approvals (including, if
applicable, pricing and reimbursement approvals), licenses, registrations or
authorizations by Regulatory Authority, necessary for the marketing and sale of
a Product in the Field in a regulatory jurisdiction in the Territory.
1.42 Raptor Base Patent Rights
The term “Raptor Base Patent Rights” shall mean any and all Raptor Patent Rights
which are Controlled by Raptor as of the Effective Date, said Patent Rights
being listed in Appendix 1.42 of this Agreement.
1.43 Raptor Know-How
The term “Raptor Know-How” shall mean all Know-How that Raptor Controls as of
the Effective Date and during the Agreement Term that is necessary or useful for
the discovery, manufacture, development or commercialization of Products in the
Field.
1.44 Raptor Patent Rights
The term “Raptor Patent Rights” shall mean the Patent Rights that Raptor
Controls as of the Effective Date and during the Agreement Term, necessary or
useful for the discovery, manufacture, development or commercialization of or
Covering a Product in the Field. The term Raptor Patent Rights shall include
Raptor Base Patent Rights.

 

7/32



--------------------------------------------------------------------------------



 



1.45 Research Plan
The term “Research Plan” shall mean the plan of research outlining the work
expected to be performed by each Party, a copy of which initial plan is attached
as Appendix 1.45, as such plan is approved by the JSC and as it may be updated
from time to time as provided in this Agreement.
1.46 Research Program
The term “Research Program” shall mean the activities undertaken by the Parties
pursuant to the Research Plan to identify Products, and such other activities
with regard to Transport Candidates and Products as the Parties may agree in
writing.
1.47 Research Term
The term “Research Term” shall mean the period of time in which the Research
Program shall be conducted, commencing on the Effective Date and continuing
until the completion of Development Phase 1 or Development Phase 2, unless
earlier terminated pursuant to Section 14.2.
1.48 Roche Group
The term “Roche Group” shall mean collectively Roche, its Affiliates and its
Sublicensees.
1.49 Roche Patent Rights
The term “Roche Patent Rights” shall mean all Patent Rights Controlled by Roche
Covering a Product or that otherwise claim Roche Inventions.
1.50 Royalty Term
The term “Royalty Term” shall mean, with respect to a Product and for a given
country, the period of time commencing on the date of First Commercial Sale of
the Product in such country and ending on the later of the date that is [*****].
1.51 Sublicensee
The term “Sublicensee” means an entity to which Roche or its Affiliates have
licensed rights pursuant to this Agreement.
1.52 Territory
The term “Territory” shall mean all countries of the world.
1.53 Third Party
The term “Third Party” shall mean a Person other than (i) Raptor or any of its
Affiliates or (ii) a member of the Roche Group.
1.54 Transport Candidate
The term “Transport Candidate” shall mean any receptor associated protein or any
derivative or fragment thereof Covered by Raptor Base Patent Rights or invented
or discovered in the conduct of the research collaboration, and any protein that
has seventy-five percent (75%) or greater homology thereto.
1.55 US
The term “US” shall mean the United States of America and its territories and
possessions.

 

8/32



--------------------------------------------------------------------------------



 



1.56 Valid Claim
The term “Valid Claim” shall mean, as applicable, a claim in any (i) unexpired
and issued Raptor Patent Rights or Joint Patent Rights that have not been
disclaimed, revoked or held invalid by a final nonappealable decision of a court
of competent jurisdiction or government agency or (ii) pending patent
application of any Raptor Patent Rights or Joint Patent Rights in any country of
the Territory that has been on file with the applicable patent office for
[*****] from the earliest date to which the patent application claims its
earliest priority.
1.57 Additional Definitions
Each of the following definitions is set forth in the Section of this Agreement
indicated below:

          Definition   Section
“Accounting Period”
    7.1  
“Adjusted Gross Sales”
    1.32  
“Alliance Director”
    5.6  
“Bankruptcy Code”
    15  
[*****]
       
“Breaching Party”
    14.2.1  
“Chairperson”
    5.2  
“Chugai”
    1.1  
“Development Phase 1”
    3.1.1  
“Development Phase 2”
    3.1.1  
“Disclosing Party”
    1.10  
“Genentech”
    1.1  
[*****]
       
“Indemnified Party”
    12.3  
“Indemnifying Party”
    12.3  
“Joint Invention”
    1.24  
“Material(s)”
    13.7  
“Member(s)”
    5.2  
“Non-Breaching Party”
    14.2.1  
“Notice of Comments”
    13.4 (b)
“Payment Breach”
    14.2.1  
“Peremptory Notice Period”
    14.2.1  
“Publishing Party”
    13.4 (b)
“Raptor”
  Preamble
“Raptor Invention”
    1.24  
“Receiving Party”
    1.10  
“Roche Basel”
  Preamble
“Roche Entity”
    1.1  
“Roche Invention”
    1.24  
“Roche Nutley”
  Preamble
“SEC”
    11.4  
“Subject Disclosure”
    13.3.1  

 

9/32



--------------------------------------------------------------------------------



 



2. Grant of License
2.1 Licenses
2.1.1 Commercial Licenses
Subject to the terms and conditions of this Agreement, Raptor grants to Roche
and its Affiliates an exclusive (even as to Raptor except as provided below),
non-transferable (except as permitted under Section 16.4) right and license
under Raptor’s interest in the Raptor Patent Rights and Raptor Know-How and
Raptor’s interest in the Joint Patent Rights and Joint Know-How to use, make,
have made, import, offer to sell, sell and have sold Transport Candidates and
Products in the Field in the Territory.
2.1.2 Research Cross Licenses
Each Party grants to the other Party and its Affiliates during the Research Term
a non-exclusive right and license under Know-How and Patent Rights Controlled by
such Party and that are necessary or useful for the discovery, manufacture or
development of Products solely to enable the other Party and its Affiliates to
perform the activities contemplated under the Research Plan under this
Agreement.
Notwithstanding the exclusive license grant to Roche and its Affiliates in
Section 2.1.1, Raptor reserves the rights under the Raptor Patent Rights, Raptor
Know-How, Joint Patent Rights and Joint Know-How to use, make, have made, and
transfer Transport Candidates and Products in the Field in the Territory solely
for performing the Research Project.
2.2 Sublicense
The rights and licenses granted to Roche and its Affiliates shall include the
right of Roche to grant written sublicenses to Affiliates and Third Parties
under such rights and licenses, in whole or in part, solely to the extent
necessary to make, use, offer for sale, sell or import Transport Candidates or
Products in the Territory for use in the Field, provided that Roche will be
responsible for the sublicensees’ compliance to the applicable terms and
conditions of this Agreement.
2.3 Exclusivity
During the Exclusivity Period, Raptor shall work exclusively with Roche on the
use of Transport Candidates to cross the blood brain barrier. The Exclusivity
Period can be extended if Roche makes the payments set forth in Section 6.1.1.
2.4 No Other Rights
Except for the rights expressly granted under this Article 2, no license, right,
title or interest of any nature whatsoever is granted hereunder by implication,
estoppel, reliance or otherwise, by Raptor to Roche or any of Roche’s
Affiliates, and any of Raptor’s rights to Raptor Patent Rights, Raptor Know-How,
Joint Patent Rights and Joint Know-How not specifically licensed to Roche under
this Article 2 shall be retained by Raptor.
3. Research Collaboration

 

10/32



--------------------------------------------------------------------------------



 



3.1 Conduct of the Research Program
3.1.1 Scope
Initially, Roche and Raptor shall conduct a mutually agreed-upon Research
Program pursuant to the Research Plan attached as Appendix 1.45 with the
objective of performing the initial feasibility study with full RAP protein and
existing fragments (“Development Phase 1”). Upon successful completion of the
Development Phase 1, Roche will have the option to retain Raptor to perform an
additional Research Plan to expand the NeuroTransTM platform to develop
neurobiologicals for delivery to the brain (“Development Phase 2”) subject to
mutual agreement on the scope of Development Phase 2 and payment of prospective
fees based on FTEs. The activities conducted in connection with the Research
Program will be overseen by the JSC.
3.1.2 Commercially Reasonable Efforts
Roche and Raptor shall each use Commercially Reasonable Efforts to perform their
respective tasks and obligations in conducting the activities assigned to it in
the then-current Research Plan.
3.1.3 Research Plan
The Parties will conduct the Research Program in accordance with the Research
Plan. The Research Plan will set forth (i) the scope of the Research Program and
the resources that are expected to be dedicated to the activities contemplated
within the scope of the Research Program, including the responsibilities of each
Party and (ii) specific objectives for each year, which objectives will be
updated or amended, as appropriate, by the JSC as research progresses. The
initial Research Plan for activities is attached hereto as Appendix 1.45. The
JSC shall review the Research Plan on an ongoing basis and may amend the
Research Plan, subject to Section 5.7. Any such changes shall be reflected in
written amendments to the Research Plan.
3.1.4 Duration
The Research Program shall commence on the Effective Date and shall continue
until the end of the Research Term.
4. Diligence and Third Party Obligations
4.1 Diligence
Roche and Raptor shall each use Commercially Reasonable Efforts to perform their
other respective activities contemplated by this Agreement or as may be agreed
upon in any subsequent written agreements with respect to the subject matter
hereof. [*****]
[*****]
5. Governance
5.1 Joint Steering Committee
Within sixty (60) days after the Effective Date of this Agreement, the Parties
shall establish a Joint Steering Committee to oversee the Research Program
activities under this Agreement.

 

11/32



--------------------------------------------------------------------------------



 



5.2 Members
The JSC shall be composed of four (4) persons (each a “Member”). Roche and
Raptor each shall be entitled to appoint two (2) Members with appropriate
seniority and expertise. Each Party may replace any of its Members and appoint a
person to fill the vacancy arising from each such replacement. A Party that
replaces a Member shall notify the other Party at least ten (10) days prior to
the next scheduled meeting of the JSC. Both Parties shall use Commercially
Reasonable Efforts to keep an appropriate level of continuity in representation.
Both Parties may invite a reasonable number of additional experts and/or
advisors who are subject to confidentiality obligations at least as restrictive
as those set forth in Article 13 to attend part or the whole JSC meeting with
prior notification to the JSC. Members may be represented at any meeting by
another person designated by the absent Member. The JSC shall be chaired by a
Roche Member (“Chairperson”).
5.3 Meetings
The Chairperson or his/her delegate is responsible for sending invitations and
agendas for all JSC meetings to all Members at least ten (10) days before the
next scheduled meeting of the JSC. The venue for the meetings shall be agreed by
the JSC. The JSC shall hold meetings at least twice per Calendar Year, either in
person or by tele-/video-conference, and in any case as frequently as the
Members of the JSC may agree shall be necessary, but not more than four
(4) times a year. The Alliance Director of each Party shall attend the JSC
meetings as permanent participant.
5.4 Minutes
The Chairperson is responsible for designating a Member to record in reasonable
detail and circulate draft minutes of JSC meetings to all members of the JSC for
comment and review within twenty (20) days after the relevant meeting. The
Members of the JSC shall have thirty (30) days to provide comments. The Party
preparing the minutes shall incorporate timely received comments and distribute
finalized minutes to all Members of the JSC within sixty (60) days of the
relevant meeting. Both Parties shall approve the final version of the minutes
before its distribution.
5.5 Decisions
5.5.1 Decision Making Authority
Subject to Section 5.7, the JSC shall decide matters related to the Research
Program, as well as approve and amend the Research Plan.
5.5.2 Consensus; Good Faith
The Members of the JSC shall act in good faith to cooperate with one another and
seek agreement with respect to issues to be decided by the JSC. The Parties
shall endeavor to make decisions by consensus.
5.5.3 Failure to Reach Consensus
If the JSC is unable to decide a matter by consensus, then Roche shall have the
final decision authority on any matter.
5.6 Alliance Director
Each Party shall appoint an Alliance Director (“Alliance Director”). The
Alliance Directors shall be the point of contact within each Party with
responsibility for facilitating communication and collaboration between the
Parties. They are permanent participants of the JSC meetings (but not members of
the JSC) and may attend JSC meetings as appropriate. The Alliance Directors
shall seek to facilitate resolution of potential and pending issues and
potential disputes to enable the JSC to reach consensus and avert escalation of
such issues or potential disputes.

 

12/32



--------------------------------------------------------------------------------



 



5.7 Limitations of Authority
Neither the JSC, nor Roche unilaterally, shall have the authority to amend or
waive any terms of this Agreement or impose additional obligations on Raptor
without Raptor’s prior written consent.
5.8 Expenses
Each Party shall be responsible for its own expenses including travel and
accommodation costs incurred in connection with the JSC.
5.9 Lifetime
The JSC shall exist during the Research Term and for six (6) months thereafter.
6. Payment
6.1 Signing Fee
Within thirty (30) days after the Effective Date and receipt of an invoice from
Raptor, Roche shall pay to Raptor a fee of [*****].
6.1.1 Extension of Exclusivity Period
Roche can extend the Exclusivity Period for an additional twelve (12) months by
notifying Raptor in writing on or before the end of the Exclusivity Period.
Roche shall also pay Raptor [*****] within thirty (30) days after such notice
has been provided, and Roche has received an invoice for such amount from
Raptor.
6.2 Events
Roche shall pay to Raptor up to a total of [*****] in relation to the
achievement of events with respect to each Product. The event payments under
this Section 6.2 shall be paid by Roche according to the following schedule of
development events:

     
[*****]
  [*****]

Each event payment for a given Product shall be paid only once for a given
Product, the first time a Product reaches such event, regardless of the number
of times such events are reached for the given Product.
Upon achievement by Roche, its Affiliates and/or Sublicensees of any of the
foregoing events, Roche shall promptly (and in no event more than thirty
(30) days following achievement thereof) notify Raptor and event payments shall
be paid by Roche to Raptor within thirty (30) days after occurrence of the
applicable event and receipt of an invoice from Raptor.

 

13/32



--------------------------------------------------------------------------------



 



6.3 Royalty Payments
6.3.1 Royalty Term
Royalties shall be payable by Roche on Net Sales of Products on a Product-by
Product and country-by-country basis until the expiry of the Royalty Term for a
Product in a given country. Thereafter, the licenses shall be fully paid up and
royalty-free with respect to such Product in such country, on a
Product-by-Product and country-by-country basis.
Subject to the remainder of this Section 6.3, the following royalty rates shall
apply to the respective tiers of worldwide, aggregate Calendar Year Net Sales of
a Product in the Territory, on an incremental basis, as follows:
[*****]
For the purpose of calculating royalties payable with respect to a Product,
royalties on Calendar Year Net Sales shall be subject to [*****]
7. Accounting and reporting
7.1 Timing of Payments
Roche shall calculate royalties on Net Sales quarterly as of March 31, June 30,
September 30 and December 31 (each being the last day of an “Accounting Period”)
and shall pay royalties on Net Sales within sixty (60) days after the end of
each Accounting Period in which such Net Sales occur.
7.2 Late Payment
Any payment under this Agreement that is not paid on or before the date such
payment is due shall bear interest, to the extent permitted by applicable law
[*****] calculated on the number of days such payment is overdue. [*****]
7.3 Method of Payment
Royalties on Net Sales and all other amounts payable by Roche hereunder shall be
paid by or on behalf of Roche in U.S. Dollars. All payments due to Raptor
hereunder shall be made directly from an account located in either (at Roche’s
option) the United States or Switzerland to account(s) designated by Raptor.
7.4 Currency Conversion
Whenever calculating royalties requires conversion from any currency, Roche
shall make such conversion as follows: When calculating the Net Sales for
countries other than the United States of America, Roche shall convert the
amount of such sales in currencies other than Swiss Francs into Swiss Francs
using for internal foreign currency translation Roche’s then current standard
practices actually used on a consistent basis in preparing its audited financial
statements.
Upon converting the amount of Adjusted Gross Sales into Swiss Francs, Roche
shall convert into US Dollars (or other currency) [*****].

 

14/32



--------------------------------------------------------------------------------



 



7.5 Reporting
With each payment Roche shall provide Raptor in writing for the relevant
Calendar Quarter on a Product-by-Product basis the following information with
respect to each of the following territories: (1) the United States, (2) the
Major Market Countries (other than the United States) and Canada, and (3) all
territories other than those set forth in the foregoing clause (1) and (2):
a) Net Sales and Adjusted Gross Sales;

b) taxes withheld, if applicable;
; and
d) Total royalty payable to Raptor.
7.6 United States Dollars
All dollar ($) amounts specified in this Agreement are United States dollar
amounts.
7.7 Nonrefundable
All payments made by Roche to Raptor under this Agreement shall be
non-refundable and non-creditable, except for those set forth in Section 6.3 or
as set forth in 6.2 or 9.3.
8. Taxes
Raptor shall pay all sales, turnover, income, revenue, value added, and other
taxes levied on account of any payments accruing or made to Raptor under this
Agreement. If provision is made in law or regulation of any country for
withholding of taxes of any type, levies or other charges with respect to any
royalty payable under this Agreement to Raptor, then Roche shall promptly pay
such tax, levy or charge for and on behalf of Raptor to the proper governmental
authority, and shall promptly furnish Raptor with receipt of payment. Roche
shall be entitled to deduct any such tax, levy or charge actually paid from
royalty due Raptor or be promptly reimbursed by Raptor if no further payments
are due Raptor. Each Party agrees to reasonably assist the other Party in
claiming exemption from such deductions or withholdings under double taxation or
similar agreement or treaty from time to time in force and in minimizing the
amount required to be so withheld or deducted.
9. Auditing
9.1 Raptor Right to Audit
9.1.1 Roche shall keep, and shall require its and its Affiliates and
Sub-licensees to keep, for three (3) years, full, true and accurate books of
account containing all particulars that may be necessary for the purpose of
calculating all royalties and all other amounts payable under this Agreement.
Such books of accounts shall be kept at Roche’s or the relevant Affiliate’s or
Sublicensee’s principal place of business. At the expense of Raptor, Raptor has
the right to engage an independent public accountant to perform, on behalf of
Raptor an audit of such books and records of Roche and its Affiliates and
Sub-licensees, that are deemed necessary by Raptor’s independent public
accountant to report on Net Sales of Products for the period or periods
requested by Raptor and the correctness of any report or payments made under
this Agreement.

 

15/32



--------------------------------------------------------------------------------



 



9.1.2 Upon timely request and at least thirty (30) Business Days prior written
notice from Raptor, such audit shall be conducted in the countries specifically
requested by Raptor, during regular business hours in such a manner as to not
unnecessarily interfere with Roche’s normal business activities, and shall be
limited to results in the three (3) Calendar Years prior to audit notification.
9.1.3 Such audit shall not be performed more frequently than once per Calendar
Year nor more frequently than once with respect to records covering any specific
period of time. The auditors shall not interpret the agreement.
9.1.4 All information, data documents and abstracts herein referred to shall be
used only for the purpose of verifying royalty statements, shall be treated as
Roche Confidential Information subject to the obligations of this Agreement and
need neither be retained more than the longer of one (1) year after completion
of an audit hereof, if an audit has been requested; nor more than three (3)
years from the end of the Calendar Year to which each shall pertain; nor more
than one (1) year after the date of termination of this Agreement.
9.2 Sharing of reports
The final audit report shall be shared by Roche and Raptor.
9.3 Over- or Underpayment
If the audit reveals an underpayment, Roche shall reimburse Raptor for the
amount of the underpayment within thirty (30) days with interest as set forth in
Section 7.2. If the audit reveals an overpayment, Roche shall have the right to
credit the amount of such overpayment against the next royalty payment payable
to Raptor hereunder. [*****] Section 16.2 shall apply to this Section 9.3.
9.4 Duration of Audit Rights
The failure of Raptor to request verification of any royalty calculation within
the period during which corresponding records must be maintained under this
Section 10 will be deemed to be acceptance of the royalty payments and reports.
10. Intellectual Property
10.1 Ownership of Inventions
Raptor shall own all Raptor Inventions, Roche shall own all Roche Inventions,
and Raptor and Roche shall jointly own all Joint Inventions. Each Party shall
require all of its employees, and shall cause its Affiliates performing under
this Agreement to require all of such Affiliates’ employees, to assign all
Inventions made by them to such Party or such Party’s Affiliates, as the case
may be.
The determination of inventorship for Inventions shall be in accordance with US
inventorship laws.
Except as specifically set forth herein, this Agreement shall not be construed
as (i) granting any license or right under any intellectual property rights; or
(ii) representing any commitment by either party to enter into any additional
agreement, by implication or otherwise.

 

16/32



--------------------------------------------------------------------------------



 



10.2 Prosecution of Patent Rights Claiming Raptor Inventions
Raptor shall, at its expense discretion, (i) Handle all Raptor Patent Rights,
(ii) consult with Roche as to the Handling of such Raptor Patent Rights,
(iii) apprise Roche of significant events (such as issuance, reissuance,
reexamination, interference, revocation or opposition proceedings) encountered
in such Handling, and (iv) provide to Roche an annual report identifying all
Raptor Patent Rights and their status. At Raptor’s reasonable request, Roche
shall cooperate with the Handling of all Raptor Patent Rights. Raptor will not
abandon any Raptor Patent Rights without the prior consent of Roche. Roche
acknowledges that if Raptor (based on consultation with Roche) elects not to
Handle, or (with prior consent of Roche) elects to abandon, any Raptor Patent
Rights that Cover a Product to which Roche retains a license under Section 2.1,
BioMarin has the right to take over the prosecution of such Raptor Patent Rights
pursuant to the Asset Purchase Agreement.
10.3 Prosecution of Patent Rights Claiming Roche Inventions
Roche shall, at its own expense and discretion, (i) Handle all Roche Patent
Rights that claim Roche Inventions, (ii) consult with Raptor as to the Handling
of such Roche Patent Rights, (iii) apprise Raptor of significant events (such as
issuance, reissuance, reexamination, interference, revocation or opposition
proceedings) encountered in such Handling, and (iv) provide to Raptor an annual
report identifying all Roche Patent Rights and their status. At Roche’s expense
and reasonable request, Raptor shall cooperate with the Handling of all such
Roche Patent Rights.
10.4 Prosecution of Patent Rights Claiming Joint Inventions
10.4.1 Roche shall (i) Handle all Patent Rights that claim Joint Inventions,
(ii) consult with Raptor as to the Handling of such Patent Rights, and
(iii) furnish to Raptor copies of all documents relevant to any such Handling.
Roche shall furnish such documents and consult with Raptor in sufficient time
before any action by Roche is due to allow Raptor to provide comments thereon,
which comments Roche must consider. Raptor shall reasonably cooperate, with the
Handling of all such Patent Rights. If Roche wishes to abandon any of such
Patent Rights, then sufficiently in advance to permit Raptor to undertake
Handling of such Patent Rights without a loss of rights, Roche shall offer to
assign its interest in such Patent Rights to Raptor and, upon Raptor’s request,
shall promptly assign its interest in such Patent Rights to Raptor.
10.4.2 The Parties shall equally share all reasonable and documented external
costs incurred in Handling Patent Rights claiming Joint Inventions. Each Party
shall have the right, exercisable by written notice, to terminate its obligation
to share such costs. If Roche exercises such right, then from and after the date
thereof Roche shall assign its interest in such Patent Right to Raptor, which
Patent Right shall be deemed to be a Raptor Patent Right for purposes of this
Agreement. If Raptor exercises such right, then from and after the date thereof
Raptor shall assign its interest in such Patent Right to Roche, which Patent
Right shall be deemed to be a Roche Patent Right for purposes of this Agreement.
If neither Party Handles any such Patent Right, then the underlying Invention
shall be deemed Joint Know-How.
11. Representations and Warranties
Except as expressly set forth in a letter dated as of even date herewith from
Raptor to Roche, Raptor represents and warrants to Roche as of the Effective
Date as follows:

 

17/32



--------------------------------------------------------------------------------



 



11.1 Ownership of Patent Rights
Raptor is the exclusive owner of all right, title and interest in, or is the
exclusive licensee of, the Raptor Base Patent Rights. Appendix 1.42 contains a
complete and accurate list of all patents and patent applications included in
the Raptor Base Patent Rights as of the Effective Date. The Raptor Base Patent
Rights are free and clear of all liens, claims, security interests and other
encumbrances of any kind or nature [*****]. Raptor has not granted any licenses
to the Raptor Patent Rights to any Third Party, nor has Raptor effectuated any
prior transfer, sale or assignment of any part of the Raptor Patent Rights to a
Third Party, that conflicts in any material respect with any of the terms of
this Agreement or the licenses granted to Roche hereunder.
11.2 Inventors
All of Raptor’s employees, officers and consultants performing work on behalf of
Raptor under this Agreement have executed agreements with Raptor requiring
assignment to Raptor of all Inventions made by such individuals during the
course of their employment or consulting relationship with Raptor.
11.3 Grants
Raptor has the right to grant Roche and its Affiliates the rights and licenses
described in this Agreement.
11.4 Authorization
The execution, delivery and performance of this Agreement by Raptor: (i) are
within the corporate power of Raptor; (ii) have been duly authorized by all
necessary corporate action; (iii) are not in contravention of any provision of
the certificate of incorporation of Raptor; (iv) to the knowledge of Raptor,
will not violate any Law or regulation or any order or decree of any court of
governmental instrumentality; (v) will not violate the terms of any indenture,
mortgage, deed of trust, lease, agreement, or other instrument to which Raptor
is a party or by which Raptor or any of its property is bound, which violation
would have a material adverse effect on the financial condition of Raptor or on
the ability of Raptor to perform its obligations hereunder; and (vi) do not
require any filing or registration with, or the consent or approval of, any
governmental body, agency, authority or any other Person, which has not been
made or obtained previously, except for any filing required to comply with the
laws and regulations of the Securities and Exchange Commission (“SEC”) as
permitted under Section 13.3.3.
11.5 Validity of Patent Rights
To the best of Raptor’s knowledge, the claims in any issued patent included in
the Raptor Base Patent Rights licensed to Roche pursuant to this Agreement are
valid and enforceable. To Raptor’s knowledge, there is no dispute concerning
inventorship of any Raptor Base Patent Rights.
11.6 Ownership and Validity of Know-How
To the best of Raptor’s knowledge, the Raptor Know-How has not been
misappropriated from any Third Party. Raptor has taken reasonable measures to
protect the confidentiality of the Raptor Know-How.
11.7 No Claims
There are no claims or investigations pending or, to the best of Raptor’s
knowledge, threatened against Raptor or any of its Affiliates, at Law or in
equity, or before or by any governmental authority relating to the subject
matter of this Agreement or that would materially adversely affect Raptor’s
ability to perform its obligations hereunder.

 

18/32



--------------------------------------------------------------------------------



 



11.8 No Conflict
Raptor is not under any obligation to any Person, contractual or otherwise, that
conflicts in any material respect with the terms of this Agreement.
11.9 Roche Representations and Warranties
Roche represents and warrants to Raptor as of the Effective Date as follows:
(a) The execution, delivery and performance of this Agreement by Roche: (i) are
within the corporate power of Roche; (ii) have been duly authorized by all
necessary corporate action; (iii) are not in contravention of any provision of
the certificate of incorporation of Roche; (iv) to the knowledge of Roche, will
not violate any Law or regulation or any order or decree of any court of
governmental instrumentality; (v) will not violate the terms of any indenture,
mortgage, deed of trust, lease, agreement, or other instrument to which Roche is
a party or by which Roche or any of its property is bound, which violation would
have a material adverse effect on the financial condition of Roche or on the
ability of Roche to perform its obligations hereunder; and (vi) do not require
any filing or registration with, or the consent or approval of, any governmental
body, agency, authority or any other Person, which has not been made or obtained
previously.
(b) There are no claims or investigations pending or, to Roche’s knowledge,
threatened against Roche or any of its Affiliates, at Law or in equity, or
before or by any governmental authority relating to the subject matter of this
Agreement or that would materially adversely affect Roche’s ability to perform
its obligations hereunder.
(c) Roche is not under any obligation to any Person, contractual or otherwise,
that conflicts in any material respect with the terms of this Agreement.
11.10 No Other Representations; Disclaimer
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT OF RIGHTS OF THIRD PARTIES, WITH RESPECT
TO ANY PRODUCT, TRANSPORT CANDIDATE, KNOW-HOW, MATERIALS OR PATENT RIGHTS.
12. Indemnification
12.1 Indemnification by Roche
Roche shall indemnify, hold harmless and defend Raptor, its Affiliates and their
respective directors, officers, employees and agents from and against any and
all losses, expenses, cost of defense (including without limitation reasonable
attorneys’ fees, witness fees, damages, judgments, fines and amounts paid in
settlement) and any amounts Raptor becomes legally obligated to pay because of
any claim or claims against it to the extent that such claim or claims arise out
of (a) activities related to Products (including, without limitation, product
liability claims) conducted by or on behalf of Roche, its Affiliates or
Sublicensees, (b) the breach of any of Roche’s representations or warranties
hereunder, or (c) any infringement of any Third Party Patent Rights or
misappropriation of any Third Party Know-How in connection with the manufacture,
use, offer for sale, sale, import or export of any Products, in all cases except
to the extent such losses, expenses, costs and amounts are due to the gross
negligence or willful misconduct of Raptor or breach of any of Raptor’s
representations and warranties hereunder.

 

19/32



--------------------------------------------------------------------------------



 



12.2 Indemnification by Raptor
Raptor shall indemnify, hold harmless and defend Roche, its Affiliates and their
respective directors, officers, employees and agents from and against any and
all losses, expenses, cost of defense (including without limitation reasonable
attorneys’ fees, witness fees, damages, judgments, fines and amounts paid in
settlement) and any amounts Roche becomes legally obligated to pay because of
any claim or claims against it to the extent that such claim or claims arise out
of the breach of any of Raptor’s representations or warranties hereunder, in all
cases except to the extent such losses, expenses, costs and amounts are due to
the gross negligence or willful misconduct of Roche or breach of any of Roche’s
representations and warranties hereunder.
12.3 Procedure
In the event of a claim by a Third Party against any indemnitee entitled to
indemnification under this Agreement (in such capacity, the “Indemnified
Party”), the Indemnified Party shall promptly notify the other Party (in such
capacity, the “Indemnifying Party”) in writing of the claim (it being understood
that the failure by the Indemnified Party to give prompt notice of a Third Party
claim as provided in this Section 12.3 shall not relieve the Indemnifying Party
of its indemnification obligation under this Agreement except and only to the
extent that such Indemnifying Party is actually prejudiced as a result of such
failure to give prompt notice). Within thirty (30) days after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, undertake and solely manage and control, at its sole expense
and with counsel reasonably satisfactory to the Indemnified Party, the defense
of the claim. If the Indemnifying Party does not undertake such defense, the
Indemnified Party shall control such defense. The Party not controlling such
defense shall cooperate with the other Party and may, at its option and expense,
participate in such defense; provided that, if the Indemnifying Party assumes
control of such defense and the Indemnified Party in good faith concludes, based
on advice from counsel, that the Indemnifying Party and the Indemnified Party
have conflicting interests with respect to such action, suit, proceeding or
claim, the Indemnifying Party shall be responsible for the reasonable fees and
expenses of counsel to the Indemnified Party solely in connection therewith. The
Party controlling such defense shall keep the other Party advised of the status
of such action, suit, proceeding or claim and the defense thereof and shall
consider recommendations made by the other Party with respect thereto. The
Indemnifying Party shall not be liable for any litigation costs or expenses
incurred by the Indemnified Party without the Indemnifying Party’s written
consent. The Indemnified Party shall not settle any such action, suit,
proceeding or claim without the prior written consent of the Indemnifying Party,
which shall not be unreasonably withheld, delayed or conditioned. The
Indemnifying Party shall not settle any such action, suit, proceeding or claim,
or consent to any judgment in respect thereof, that does not include a complete
and unconditional release of the Indemnified Party from all liability with
respect thereto, that imposes any liability or obligation on the Indemnified
Party or that acknowledges fault by the Indemnified Party without the prior
written consent of the Indemnified Party.
12.4 No Consequential Damages
IN NO EVENT SHALL EITHER RAPTOR OR ROCHE BE LIABLE FOR SPECIAL, INDIRECT,
INCIDENTAL, EXEMPLARY, MULTIPLE OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY. NOTHING IN THIS
SECTION 12.4 IS INTENDED TO LIMIT OR RESTRICT (A) THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY UNDER ARTICLE 12 OR (B) REMEDIES AVAILABLE TO EITHER
PARTY WITH RESPECT TO A BREACH OF ARTICLE 13.

 

20/32



--------------------------------------------------------------------------------



 



13. Obligation Not to Disclose Confidential Information
13.1 Non-Use and Non-Disclosure
During the Agreement Term and for five (5) years thereafter, the Receiving Party
shall (i) treat Confidential Information provided by the Disclosing Party as it
would treat its own information of a similar nature (but with no less than
reasonable care), (ii) take reasonable precautions not to disclose such
Confidential Information to Third Parties, without the Disclosing Party’s prior
written consent, (iii) not use such Confidential Information other than for
fulfilling its obligations under this Agreement and (iv) shall disclose such
Confidentiality Information only to the Receiving Party’s employees,
consultants, advisors and contractors who have a need-to-know such Confidential
Information to perform their obligations in connection herewith, solely under
conditions of confidentiality and non-use that are at least as restrictive as
those set forth in this Article 13.
13.2 Permitted Disclosure
Notwithstanding the obligation of non-use and non-disclosure set forth in
Section 13.1, the Parties recognize the need for certain exceptions to this
obligation, specifically set forth below, with respect to press releases, patent
rights, publications, and certain commercial considerations.
13.3 Press Releases; Disclosure of Terms
13.3.1 During the Agreement Term, the content of any press release or public
disclosure relating to this Agreement or the Parties’ activities hereunder (each
such press release or public disclosure, a “Subject Disclosure”) shall be
mutually agreed by the Parties, which agreement shall not be unreasonably
withheld, delayed or conditioned, except that a Party may, without the other
Party’s agreement, issue or make such Subject Disclosure (a) if the contents of
such Subject Disclosure have previously been made public other than through a
breach of this Agreement by the issuing Party, or (b) if it is advised by
counsel that such Subject Disclosure is required by applicable Law, including
without limitation the rules or regulations of the SEC or similar regulatory
agency in a country other than the United States or of any stock exchange or
other securities trading institution.
13.3.2 In light of the foregoing, each Party shall provide the other Party with
a draft Subject Disclosure that requires such other Party’s approval hereunder
at least five (5) Business Days prior to its intended issuance or disclosure for
such other Party’s review. During such period, the reviewing Party shall either
(i) approve the draft Subject Disclosure and permit the submitting Party to
issue such Subject Disclosure, (ii) contact the submitting Party to discuss
modification to the draft Subject Disclosure, or (iii) contact the submitting
Party and disapprove the Subject Disclosure, in each case subject to the
reviewing Party’s obligation not to unreasonably withhold, condition or delay
any approval which is sought by the submitting Party with respect to such draft
Subject Disclosure. If the reviewing Party asks for modification, then the
submitting Party shall either make such modification or work with the reviewing
Party to arrive at a Subject Disclosure that is agreeable to both Parties.

 

21/32



--------------------------------------------------------------------------------



 



13.3.3 Notwithstanding anything in this Agreement to the contrary, each Party
shall have the right to disclose the terms of this Agreement [*****] and (b) as
required by applicable Law, including without limitation the rules or
regulations of the SEC or similar regulatory agency in a country other than the
United States or of any stock exchange or other securities trading institution.
In the event that this Agreement shall be included in any report, statement or
other document filed by either Party or an Affiliate of either Party with the
SEC or similar regulatory agency in a country other than the United States or
any stock exchange or other securities trading institution, such Party shall
use, or shall cause such Party’s Affiliate, as the case may be, to use,
reasonable efforts to obtain confidential treatment from the SEC, similar
regulatory agency, stock exchange or other securities trading institution of any
financial information or other information of a competitive or confidential
nature, and shall include in such confidentiality request such provisions of
this Agreement as may be reasonably requested by the other Party.
13.4 Publications
During the Agreement Term, the following restrictions shall apply with respect
to disclosure by any Party of Confidential Information relating to the Product
(or any component thereof) in any publication or presentation:

  a)  
Both Parties acknowledge that it is their policy for the studies and results
thereof to be registered and published in accordance with their internal
guidelines. Roche, in accordance with its internal policies and procedures,
shall have the right to publish all studies and clinical trials conducted under
this Agreement, and results thereof, on the clinical trial registries which are
maintained by or on behalf of Roche.

  b)  
A Party (“Publishing Party”) shall provide the other Party with a copy of any
proposed publication or presentation at least sixty (60) days (or at least
thirty (30) days in the case of oral presentations) prior to submission for
publication or presentation so as to provide such other party with an
opportunity to recommend any changes it reasonably believes are necessary to
continue to maintain the Confidential Information of the non-Publishing Party in
accordance with the requirements of this Agreement. If such non-Publishing Party
notifies (“Notice of Comments”) the Publishing Party in writing, within sixty
(60) days after receipt of the copy of the proposed publication or presentation
(or at least thirty (30) days in the case of oral presentations) that such
publication or presentation in its reasonable judgment (i) contains an
Invention, conceived and reduced to practice either solely or jointly by the
non-Publishing Party, for which such Party desires to obtain patent protection
or (ii) contains Confidential Information of the Non-Publishing Party or could
otherwise be reasonably expected to have a material adverse effect on the
commercial value of any Confidential Information disclosed by the non-Publishing
Party to the Publishing Party, the Publishing Party shall delete such
Confidential Information or other relevant disclosure and prevent such
publication or delay such publication for a mutually agreeable period of time.
In the case of Inventions, the proposed publication or presentation shall be
delayed for a period reasonably sufficient to permit the timely preparation and
filing of a patent application(s) on such Invention, and in no event less than
an additional ninety (90) days from the date of the Notice of Comments.

 

22/32



--------------------------------------------------------------------------------



 



13.5 Commercial Considerations
Nothing in this Agreement shall prevent Roche or its Affiliates from disclosing
Confidential Information of Raptor to (i) governmental agencies to the extent
required or desirable to secure government approval for the development,
manufacture or sale of Product in the Territory, (ii) Third Parties acting on
behalf of Roche and bound by obligations of confidentiality and non-use which
are at least as restrictive as those set forth in this Article 13, solely to the
extent reasonably necessary for the development, manufacture or sale of Product
in the Territory, or (iii) Third Parties bound by obligations of confidentiality
and non-use which are at least as restrictive as those set forth in this
Article 13, solely to the extent reasonably necessary to market the Product in
the Territory. The Receiving Party may disclose Confidential Information of the
Disclosing Party to the extent that such Confidential Information is required to
be disclosed by the Receiving Party (x) to comply with applicable Laws, or
(y) to the extent necessary to exercise the rights granted to or retained by the
Receiving Party under this Agreement in connection with the Handling of Patent
Rights or to defend or prosecute litigation, provided that the Receiving Party
provides prior written notice of such disclosure to the Disclosing Party and, to
the extent practicable, takes reasonable and lawful actions to, and reasonably
cooperates with the Disclosing Party in the Disclosing Party’s efforts to,
minimize the degree of such disclosure.
13.6 Clinical Trial Registry.
Roche, in accordance with its internal policies and procedures, shall have the
right to publish all studies, clinical trials and results thereof regarding
Products on the clinical trial registries which are maintained by or on behalf
of Roche.
13.7 Material Transfer.
Either Party may provide the other Party with sample molecules and other
materials (“Material(s)”) in connection with the Research Plan. The Party
supplying the Materials shall provide the other Party with all safety
information and handling instructions pertaining to the Material that it is
aware of. The party receiving any Materials will use the Materials solely for
carrying out the Research Plan and for no other purposes and will not transfer
the Materials to any third party. The Party providing the Materials will retain
all rights in and title to the Materials. Under no circumstances shall the Party
receiving the Material use the Material in humans or chemically or biologically
modify the Material, except in accordance with the Research Plan. The Party
receiving the Material shall take no action to determine the chemical structure
of the Material or to reverse engineer the Material.
14. Term and Termination
14.1 Commencement and Term
The term of this Agreement shall commence upon the Effective Date and, unless
this Agreement is terminated sooner as provided in this Article 14, expire on
the date when no royalty or other payment obligations under this Agreement are
or will become due (“Agreement Term”). Upon expiration of this Agreement, all
licenses from Raptor to Roche shall be fully paid-up, perpetual and irrevocable.
14.2 Termination
14.2.1 Termination for Breach
A Party (in such capacity, the “Non-Breaching Party”) shall have the right to
terminate this Agreement in its entirety or on a country-by-country or
Product-by Product basis in the event the other Party (in such capacity, the
“Breaching Party”) is in material breach under this Agreement.
The Non-Breaching Party shall provide written notice to the Breaching Party,
which notice shall identify the material breach and the countries in which the
Non-Breaching Party intends to have this Agreement terminate. The Breaching
Party shall have a period of sixty (60) days (or thirty (30) days with respect
to any payment breach (“Payment Breach”)) after such written notice is provided
to cure such material breach (“Peremptory Notice Period”).

 

23/32



--------------------------------------------------------------------------------



 



If any breach set forth above in this Section 14.2.1 is not cured within the
Peremptory Notice Period, this Agreement shall effectively terminate in its
entirety or with respect to specific country(ies), or Product(s), as applicable,
at the end of such Peremptory Notice Period, unless the Breaching Party provides
written notice to Non-Breaching Party during such Peremptory Notice Period that
the Breaching Party disputes in good faith the existence of such breach, in
which event this Agreement shall terminate only upon the issuance by an
arbitrator pursuant to Section 16.3 of an award upholding the basis for
termination (or once the Breaching Party is no longer disputing such basis in
good faith, if earlier). Notwithstanding the foregoing, (a) in the case of a
Payment Breach that is so arbitrated but that is upheld in an arbitration award
as a basis for termination, this Agreement shall not terminate if both (x) Roche
shall have paid all disputed amounts into a Third Party escrow within thirty
(30) days after the commencement of the arbitration, and (y) within fifteen
(15) days after such arbitration award (or such time as Roche is no longer
disputing such amounts, if earlier), all amounts held to be owed to Raptor (or
that Roche is no longer disputing) are paid to Raptor, and (b) in the case of a
material breach by Raptor, this Agreement shall not terminate unless and until
(x) an arbitral tribunal issues a final award pursuant to Section 16.3 upholding
such basis for termination (or unless and until Raptor is no longer disputing
such basis, if earlier) and (y) within twenty (20) days thereafter Raptor fails
to cure the breach(es) on which the arbitral tribunal based such award.
14.2.2 Termination for Insolvency Event
A Party shall have the right to terminate this Agreement upon notice to the
other Party, if such other Party incurs an Insolvency Event.
14.2.3 Termination by Roche without a Cause
Roche shall have the right to terminate this Agreement at any time on a
Product-by-Product, patent-by-patent, and country-by-country basis upon sixty
(60) days prior written notice. The effective date of termination under this
Section 14.2.3 shall be the date sixty (60) days after Roche provides such
written notice to Raptor. Upon termination of this Agreement in any country,
Roche will cease manufacturing, marketing, and/or selling the Products in such
country, if and only if the Royalty Term has not yet expired.
14.3 Consequences of Termination
14.3.1 Termination by Raptor for Breach by Roche, or Roche Insolvency Event;
Termination by Roche without Cause
Upon any termination of this Agreement with respect to any patent(s) and/or
country(ies) by Roche without cause pursuant to Section 14.2.3, all rights and
licenses granted by Raptor to Roche under this Agreement with respect to such
terminated patent(s) and/or terminated country(ies) shall also terminate on the
effective date of termination.

 

24/32



--------------------------------------------------------------------------------



 



Upon any termination of this Agreement in its entirety or with respect to any
country(ies), or Product(s) by Raptor for an uncured material breach by Roche
pursuant to Section 14.2.1, for a Roche Insolvency Event pursuant to
Section 14.2.2, or any termination of this Agreement in its entirety or with
respect to any Product(s) by Roche without cause pursuant to Section 14.2.3 all
rights and licenses granted by Raptor to Roche under this Agreement, in the
terminated country(ies) and/or with respect to the terminated Product(s), shall
also terminate on the effective date of termination.
14.3.2 Termination by Roche for Breach by Raptor or Raptor Insolvency Event
Upon any termination of this Agreement with respect to any country(ies) or in
its entirety by Roche for an uncured material breach by Raptor pursuant to
Section 14.2.1, all rights and obligations of each Party under this Agreement,
with respect to the terminated country(ies) or this Agreement in its entirety,
shall terminate on the effective date of termination (except as set forth in
Section 14.4); provided, however, that Roche shall have the right to elect, by
written notice to Raptor, to (i) continue the licenses granted to Roche by
Raptor under Section 2.1.1, (and, (ii) solely if and to the extent that the
discovery, manufacture and development activities contemplated under the
Research Plan have not been completed with respect to any Product as of the
effective date of termination, continue the licenses granted to Roche by Raptor
under Section 2.1.2 of this Agreement, in each case subject to Roche’s continued
compliance with (a) Roche’s payment obligations under Article 6 (Payments) with
respect to Products developed and/or commercialized by Roche under such
licenses, and (b) the terms of Section 2.2 (Sublicense), Article 7 (Accounting
and Reporting), and Article 9 (Auditing) .
Upon any termination of this Agreement in its entirety by Roche for a Raptor
Insolvency Event pursuant to Section 14.2.2, all rights and licenses granted to
Roche by Raptor under this Agreement in the terminated country(ies) shall also
terminate on the effective date of termination.
14.3.3 Royalty and Payment Obligations
Raptor shall use Commercially Reasonable Efforts to mitigate the cost of
Non-cancellable Obligations, and Roche shall cooperate with Raptor in such
efforts, and Raptor shall promptly notify Roche as to the amount of such
mitigation. In the event of termination of this Agreement by Raptor under
Section 14.2.1 or 14.2.2, or by Roche under Section 14.2.3, Roche will reimburse
Raptor for Non-cancellable Obligations, except to the extent any Non-cancellable
Obligations have been or will be mitigated by Raptor.
Termination of this Agreement by a Party, for any reason, shall not release
Roche from any obligation to pay royalties or make any payments to Raptor which
are due and payable prior to the effective date of termination.
Other than as set forth in the first paragraph of this Section 14.3.3,
termination of this Agreement by a Party, for any reason, will release Roche
from any obligation to pay royalties or make any payments to Raptor which would
otherwise become due or payable on or after the effective date of termination.
14.4 Survival
Article 6 (Payment) (solely to the extent that any amounts are due hereunder but
not paid as of the effective date of termination), Article 7 (Accounting and
Reporting), Article 8 (Taxes), Article 9 (Auditing), Article 10 (Intellectual
Property), , Article 12 (Indemnification), Section 13.1 (Non-Use and
Non-Disclosure), Section 13.2 (Permitted Disclosure), Section 14.1 (Commencement
and Term), Section 14.2 (Termination), Section 14.3 (Consequences of
Termination), Section 14.4 (Survival), Section 16.1 (Governing Law),
Section 16.2 (Disputes), Section 16.3 (Arbitration), Section 16.4 (Assignment),
and Section 16.14 (Actions of Affiliates) shall survive any expiration or
termination of this Agreement for any reason in accordance with their terms.

 

25/32



--------------------------------------------------------------------------------



 



15. Bankruptcy
All licenses (and to the extent applicable rights) granted under or pursuant to
this Agreement by Raptor to Roche are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11, US Code (the “Bankruptcy Code”) licenses
of rights to “intellectual property” as defined under the Bankruptcy Code.
Unless Roche elects to terminate this Agreement, the Parties agree that Roche,
as a licensee or sub-licensee of such rights under this Agreement, shall retain
and may fully exercise all of its rights and elections under the Bankruptcy
Code, subject to the continued performance of its obligations under this
Agreement.
16. Miscellaneous
16.1 Governing Law
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, U.S.A., without reference to its conflict of laws
principles, and shall not be governed by the United Nations Convention of
International Contracts on the Sale of Goods (the Vienna Convention).
16.2 Disputes
Unless otherwise set forth in this Agreement, in the event of any dispute in
connection with this Agreement, such dispute shall be referred to the respective
executive officers of the Parties designated below or their designees, for good
faith negotiations attempting to resolve the dispute. The designated executive
officers are as follows:

     
For Raptor:
  CEO
For Roche:
  Head of Pharma Partnering

16.3 Arbitration
Should the Parties fail to agree within one (1) month after a dispute is
referred to the executive officers for resolution under Section 16.2, it shall
be finally settled by arbitration in accordance with the commercial arbitration
rules of the American Arbitration Association (AAA) as in force at the time when
initiating the arbitration. The tribunal shall consist of a single arbitrator
who shall be appointed in accordance with such rules. The place of arbitration
shall be New York City, New York. The language to be used shall be English. The
award through arbitration shall be final and binding. Either Party may enter any
such award in a court having jurisdiction or may make application to such court
for judicial acceptance of the award and an order of enforcement, as the case
may be. Nothing in Section 16.2 or 16.3 shall prevent or limit either Party from
seeking or obtaining injunctive relief from any court of competent jurisdiction.
16.4 Assignment
Neither Party may assign this Agreement or any of its rights or obligations
under this Agreement to a Third Party absent the prior written consent of the
other Party, except that either Party may, without the other Party’s prior
written consent, make an assignment to any of its Affiliates or in connection
with the merger or sale of all or substantially all of the assets or business of
such Party to which this Agreement relates. Any permitted assignment shall be
binding on the successors of the assigning Party. Any assignment
notwithstanding, the assigning Party in all cases shall remain primarily liable
hereunder for the prompt and punctual payment and performance of all obligations
of the assignee (i.e., to that extent, no such assignment shall constitute a
novation or otherwise release the assigning Party from liability hereunder).

 

26/32



--------------------------------------------------------------------------------



 



16.5 Debarment

  (a)  
Raptor hereby certifies that it has not been debarred under the provisions of
the Generic Drug Enforcement Act of 1992, 21 U.S.C. Sec. 335a(a) and (b). In the
event that during the term of this Agreement Raptor or any of its employees
(i) becomes debarred; or (ii) receives notice of an action or threat of an
action with respect to its debarment, Raptor agrees to immediately notify Roche.
Raptor also agrees that in the event that it becomes debarred it shall
immediately cease all activities relating to this Agreement.

  (b)  
In the event that Raptor becomes debarred, this Agreement shall automatically
terminate, without any further action or notice by either party. In the event
that Roche receives notice from Raptor or otherwise becomes aware that (i) a
debarment action has been brought against Raptor or any of its employees; or
(ii) Raptor has been threatened with a debarment action, then Roche shall have
the right to terminate this Agreement immediately.

  (c)  
Raptor hereby certifies that it has not and will not use in any capacity the
services of any individual, corporation, partnership or association which has
been debarred under 21 U.S.C. Sec. 335(a) or (b). In the event that Raptor
becomes aware of the debarment or threatened debarment of any individual,
corporation, partnership or association providing services to Raptor which
directly or indirectly relate to the activities under this Agreement, Raptor
shall notify Roche immediately. Upon the receipt of such notice by Roche or if
Roche otherwise becomes aware of such debarment or threatened debarment, Roche
shall have the right to terminate this Agreement immediately.

16.6 Independent Contractor
No employee or representative of either Party shall have any authority to bind
or obligate the other Party to this Agreement for any sum or in any manner
whatsoever or to create or impose any contractual or other liability on the
other Party without said Party’s prior written approval. For all purposes, and
notwithstanding any other provision of this Agreement to the contrary, Raptor’s
legal relationship to Roche under this Agreement shall be that of independent
contractor.
16.7 Unenforceable Provisions and Severability
If any of the provisions of this Agreement are held to be void or unenforceable,
then such void or unenforceable provisions shall be replaced by valid and
enforceable provisions which will achieve as far as possible the economic
business intentions of the Parties. However, the remainder of this Agreement
will remain in full force and effect, provided that the material interests of
the Parties are not affected, i.e. the Parties would presumably have concluded
this Agreement without the unenforceable provisions.

 

27/32



--------------------------------------------------------------------------------



 



16.8 Waiver
The failure by either Party to require strict performance and/or observance of
any obligation, term, provision or condition under this Agreement will neither
constitute a waiver thereof nor affect in any way the right of the respective
Party to require such performance and/or observance. The waiver by either Party
of a breach of any obligation, term, provision or condition hereunder shall not
constitute a waiver of any subsequent breach thereof or of any other obligation,
term, provision or condition.
16.9 Appendices
All Appendices to this Agreement shall form an integral part to this Agreement.
16.10 Entire Understanding
This Agreement contains the entire understanding between the Parties with
respect to the within subject matter and supersedes any and all prior
agreements, understandings and arrangements, whether written or oral.
16.11 Amendments
No amendments of the terms and conditions of this Agreement shall be binding
upon either Party unless in writing and signed by both Parties.
16.12 Notice
All notices which are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

     
if to Raptor, to:
  Raptor Pharmaceutical Inc.
 
  9 Commercial Blvd., Suite 200
 
  Novato, CA 94949
 
  Attn: Christopher M. Starr, Ph.D., CEO
 
  Facsimile No.: 415-382-1458
 
   
And:
   
 
   
if to Roche, to:
  F. Hoffmann-La Roche Ltd
 
  Grenzacherstrasse 124
 
  4070 Basel
 
  Switzerland
 
  Attn: Legal Department
 
  Facsimile No.: +41 61 688 13 96
 
   
And:
  Hoffmann-La Roche Inc.
 
  340 Kingsland Street
 
  Nutley, New Jersey 07110
 
  U.S.A.
 
  Attn. Corporate Secretary
 
  Facsimile No.: +1 973 235-3500

 

28/32



--------------------------------------------------------------------------------



 



or to such other address as the Party to who notice is to be given may have
furnished to the other Party in writing in accordance herewith. The effective
date of notice shall be the actual date of receipt by the Party receiving the
same.
16.13 Change of Control
In the event of a Change of Control of Raptor pursuant to which Raptor is
acquired by, or consummates a business combination with, a direct competitor of
Roche or such a direct competitor acquires more than [*****] of the common
shares or voting power of Raptor, Roche shall not be required under to provide
any competitively-sensitive information to such Roche competitor. A direct
competitor of Roche is any pharmaceutical or biotechnology company which markets
or is developing one or more products directed to an Indication or target for
which Roche or its Affiliates are developing and/or commercializing products.
16.14 Actions of Affiliates
For purposes of clarity, each Party may perform its obligations hereunder
personally or through one or more Affiliates, provided, that such Party shall
nonetheless be primarily liable for the performance of its Affiliates and for
any failure by its Affiliates to comply with the restrictions, limitations and
obligations set forth in this Agreement. To the extent that the rights granted
to a Party hereunder may be and are exercised by an Affiliate of such Party,
such Affiliate shall be bound by the corresponding obligations of such Party.
Notwithstanding any of the foregoing, Roche Nutley and Roche Basel shall be
jointly and severally liable under this Agreement.
16.15 Execution in Counterparts
This Agreement may be executed in counterparts, each of which counterparts, when
so executed and delivered, shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
* * * * *
[Signature Page to Follow]

 

29/32



--------------------------------------------------------------------------------



 



EXECUTION VERSION
IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.
Raptor Pharmaceutical Inc.
By: /s/ Kim R. Tsuchimoto
Name: Kim R. Tsuchimoto
Title: Chief Financial Officer
F. Hoffmann-La Roche Ltd

             
By:
  [Illegible]   By:   /s/ Stefan Arnold
 
           
Name:
      Name:   Stefan Arnold
 
           
Title:
      Title:   Head Corporate Law Pharma
 
            Hoffmann-La Roche Inc.        
 
           
By:
  /s/ A. Waseem Malick        
 
           
Name:
  A. Waseem Malick        
 
           
Title:
  VP, PARD        

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.
[Signature Page to Collaboration and License Agreement]

 

 



--------------------------------------------------------------------------------



 



Appendix 1.42
Raptor Base Patent Rights as of the Effective Date
[*****]
[Appendix 1.42-1]

 

 



--------------------------------------------------------------------------------



 



Appendix 1.45
Initial Research Plan
[*****]
[Appendix 1.45]

 

 